
	

113 HR 1718 IH: United States Postal Service Shipping Equity Act.
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1718
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 18, United States Code, and title 39,
		  United States Code, to provide the United States Postal Service the authority
		  to mail wine and beer, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Postal Service Shipping Equity
			 Act.
		2.Wine and beer
			 shipping
			(a)Mailability
				(1)Nonmailable
			 articlesSection 1716(f) of title 18, United States Code, is
			 amended by striking mails and inserting mails, except to
			 the extent that the mailing is allowable under section 3001(p) of title
			 39.
				(2)IntoxicantsSection
			 1154(a) of title 18, United States Code, is amended, by inserting or,
			 with respect to the mailing of wine or malt beverages, to the extent allowed
			 under section 3001(p) of title 39 after mechanical
			 purposes.
				(b)RegulationsSection
			 3001 of title 39, United States Code, is amended by adding at the end the
			 following:
				
					(p)(1)Wine or malt beverages
				shall be considered mailable if mailed—
							(A)by a licensed winery or brewery, in
				accordance with applicable regulations under paragraph (2); and
							(B)in accordance with the law of the
				State, territory, or district of the United States where the addressee or duly
				authorized agent takes delivery.
							(2)The Postal Service shall prescribe
				such regulations as may be necessary to carry out this subsection, including
				regulations providing that—
							(A)the mailing shall be by a means
				established by the Postal Service to ensure direct delivery to the addressee or
				a duly authorized agent at a postal facility;
							(B)the addressee (and any duly authorized
				agent) shall be an individual at least 21 years of age, and shall present a
				valid, government-issued photo identification at the time of delivery;
							(C)the wine or malt beverages may not be
				for resale or other commercial purpose; and
							(D)the winery or brewery involved
				shall—
								(i)certify in writing to the
				satisfaction of the Postal Service, through a registration process administered
				by the Postal Service, that the mailing is not in violation of any provision of
				this subsection or regulation prescribed under this subsection; and
								(ii)provide any other information or
				affirmation that the Postal Service may require, including with respect to the
				prepayment of State alcohol beverage taxes.
								(3)For purposes of this
				subsection—
							(A)a winery shall be considered to be
				licensed if that winery holds an appropriate basic permit issued—
								(i)under the Federal Alcohol
				Administration Act (27 U.S.C. 201 et seq.); and
								(ii)under the law of the State in
				which the winery is located; and
								(B)a brewery shall be considered to be
				licensed if that brewery—
								(i)possesses a notice of registration
				and bond approved by the Alcohol and Tobacco Tax and Trade Bureau of the
				Department of the Treasury; and
								(ii)is licensed to manufacture and
				sell beer in the State in which the brewery is
				located.
								.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier of—
				(1)the date on which
			 the Postal Service issues regulations under section 3001(p) of title 39, United
			 States Code, as amended by this section; or
				(2)120 days after the
			 date of enactment of this Act.
				
